— Appeal by defendant from a judgment of the County Court, Westchester County (Palella, J.), rendered November 8, 1982, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Defendant’s guilt was proven beyond a reasonable doubt (see, People v Contes, 60 NY2d 620). The other claims raised by him have not been preserved for review and we decline to address *802them in the interest of justice. Mollen, P. J., Titone, Lazer and Thompson, JJ., concur.